DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language (some of which are listed below). The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 recites the limitation "the rectangular surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other two" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the flap" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the formed box" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the parallel folding lines" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the folding lines" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the surface" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orchard 4,265,393. Regarding the claims, the prior art is applied, as best understood (in light of the 112 indefinite rejections above) (if the 112 rejections are corrected and the claims are not broadened, then they could overcome the Orchard reference below).  
Regarding claim 1, Orchard teaches a self-folding box for packing pizzas (Figs 1-2) with compartments (compartment within 8 and compartment outside of member 8) and a carry handle (where member 15 is a carrying handle), which are made of folded blanks, formed by folding and gluing into a flat form of the box which is formed from upright surfaces into a vertical position comprises a box (Fig. 1) of a prism shape with rhomboid bases and two parallel rectangular lateral panels (1 and 3), while the other two parallel sides are the rectangular surfaces of the flaps, characterized in that the formed box is made of a flat form of the box (Fig. 1), comprising of upright rectangular lateral panels, folded along the parallel folding lines (Fig. 2), upright flaps (9 and 9’) which are continued on the lateral panels, and upright rectangular parts of the flaps folded along the folding lines, so that the surfaces of the lateral panels, the surfaces of the flaps and the surfaces of the rectangular parts of the flaps are placed vertically in relation to the rhomboid bases, where one side the of the base is folding line (Fig. 2) which continues into the surface whose second parallel side is the folding line which continues into the rhomboid compartment surface whose second parallel side is the folding line which continues into the surface which is inseparably connected to the upright lateral panel (Fig. 1) while the second parallel side of the surface is the folding line which continues into the rhomboid surface compartment whose the second parallel side is the folding line which continues into the surface which is inseparably connected to the surface while on the other side the surface is inseparably connected to the upright lateral panel, where the second side of the base is folding line parallel to the folding line which continues into the lateral panel whose the second parallel side is the folding line which continues into the surface of the base whose the second parallel side is the folding line which continues into the upright surface of the lateral panel inseparably connected to the surface, where compartments are bordered by the lateral panels, where the semicircular part of the flap is pulled in below the base and the folded flap is inserted through the cutting line.
Regarding claim  2, characterized in that one side of the base (2) is the folding line which continues into the irregular pentagon surface whose the longer side is the folding line and the parallel shorter side is the folding line which continues into the rhomboid surface compartment and which is parallel to the second side that is the folding line which continues into the rectangular trapezoid surface and which is parallel to the second side that 1s the folding line which continues into the rhomboid compartment surface and which is parallel to the second side that is the folding line which continues into the surface formed in the shape of a rectangle with extended surfaces at the ends (Figs. 1-2).
Regarding claim 3, the surface inseparably connected to the surface (PD using glue, that the surface is by using the surface inseparably connected to the lateral panel using giue and that the surface of the lateral panel is by using surface inseparably connected to the surface using glue. 
Regarding claim 4, characterized in that the lateral panel of rectangular shape, whose shorter sides are the folding lines which continue into the flaps and the rectangular lateral panel, whose shorter sides are the folding lines which continue into flaps (Figs. 1-2).
Regarding claim 5, characterized in that the other two sides of the base are the folding lines which continue into rectangle surface of the flaps whose other side is the folding line which continues into a semicircular surface, and that the cutting line is in the middle of the folding line (Figs. 1-2).
Regarding claim 6, characterized in that in the middle of the other two parallel sides of the base there are folding lines that continue into the flap (Figs. 1-2).
Regarding claim 7, characterized in that one side of the base (2) is the folding line which continues into the surface whose the second parallel side is the folding line which continues into the rhomboid surface compartment whose the second parallel side is the folding line which continues into the surface that is inseparably connected to the upright lateral panel while the second parallel side of the surface is the folding line  which continues into the rhomboid surface compartment whose the second parallel side is the folding line which continues into the surface (PD) that is inseparably connected to the surface while on the second side the surface (P3) is inseparably connected to the upright lateral panel (Figs. 1-2).
Regarding claim 8, characterized in that one side of the base (2) is the folding line which continues into the surface in the form of a rectangle with extended surfaces, that the longer side of the surface is the folding line and the parallel shorter side is the folding line which continues into the rhomboid surface compartment, and the second parallel side is the folding line which continues into the rectangle surface whose one side is the extended folding line while the other parallel side is the extended folding line  on which the folding line is made which continues into the rhomboid surface and the second parallel side is the folding line which continues into the irregular pentagon surface whose shorter side is an extended folding line and the longer parallel side is equal to the length of the folding line. 
Regarding claim 9, the surface of the carry handle is inserted between the rectangular surface of the flap and the flap which is folded around the folding line, while the surface rests on the surface of the lateral panel, that the second surface of the carry handle is inserted between the rectangular surface of the flap and the flap which is folded around the folding line while the surface rests on the surface of the lateral panel, and that the surface of the carry handle is placed diagonally over the outer surface of the base (Figs. 1-2).
Regarding claim 10, the carry handle (10) is made of an elongated surface with longer concave sides, while both shorter sides are the folding lines which continue into the surfaces, these surfaces are bordered by the folding and the arch above them, that the folding lines continue into the rectangular trapezoid surfaces whose one arm is arched (Figs. 1-2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736